NUMBER 13-22-00505-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

Juan Garcia Cervantes a/k/a Juan Cervantes,                                  Appellant,

                                            v.

The State of Texas,                                                           Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.



                                     ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      Appellant, Juan Garcia Cervantes a/k/a Juan Cervantes, has filed a notice of

appeal with this Court from his conviction in trial court cause number CR-3283-22-A.

The trial court’s certification of the defendant’s right to appeal shows that the defendant

does not have the right to appeal. See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of

Appellate Procedure provide that an appeal must be dismissed if a certification showing

that a defendant has a right of appeal is not made a part of the record. Id. R. 25.2(d);
see id. R. 37.1, 44.3, 44.4. The purpose of the certification requirement is to efficiently

sort appealable cases from non-appealable cases so that appealable cases can “move

through the system unhindered while eliminating, at an early stage, the time and

expense associated with non-appealable cases.”        Greenwell v. Ct. of Apps. for the

Thirteenth Jud. Dist., 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); see Hargesheimer

v. State, 182 S.W.3d 906, 912 (Tex. Crim. App. 2006).

      Within thirty days of date of this notice, appellant’s lead appellate counsel, Traci

Evans, is hereby ORDERED to: 1) review the record; 2) determine whether appellant

has a right to appeal; and 3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal and/or advise this Court as to the existence of

any amended certification. If appellant’s counsel determines that appellant has a right

to appeal, counsel is further ORDERED to file a motion with this Court within thirty days

of this notice, identifying and explaining substantive reasons why appellant has a right

to appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 614–15

(Tex. Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841 (Tex.

App.—San Antonio 2003, no pet.) (certification form provided in appendix to appellate

rules may be modified to reflect that defendant has right of appeal under circumstances

not addressed by the form). The motion must include an analysis of the applicable case

law, and any factual allegations therein must be true and supported by the record. See

Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim.

App. 2003) (construing former appellate rule 25.2(b)(3) and holding that recitations in

the notice of appeal must be true and supported by the record). Copies of record

documents necessary to evaluate the alleged error in the certification affecting




                                            2
appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of October, 2022.




                                          3